    Case 19-31537          Doc 12          Filed 12/17/19 Entered 12/17/19 09:53:15                Desc Main
                                             Document Page 1 of 4

     FILED & JUDGMENT ENTERED
            Steven T. Salata


              December 17 2019


       Clerk, U.S. Bankruptcy Court
      Western District of North Carolina
                                                                                    _____________________________
                                                                                             J. Craig Whitley
                                                                                      United States Bankruptcy Judge




                             UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF NORTH CAROLINA
                                   CHARLOTTE DIVISION

In re:                                                  )
                                                        )     Case No. 19-31537
SIBAHAM LIMITED f/k/a                                   )
MAHABIS LIMITED                                         )     Chapter 15
                                                        )
           Debtor in a Foreign Proceeding.              )


                   ORDER RECOGNIZING UK PROCEEDING AS
           FOREIGN MAIN PROCEEDING AND GRANTING RELATED RELIEF

         Upon the verified petition (the “Verified Petition”)1 of the Foreign Representatives of the

Debtor for entry of an order (i) recognizing the UK Proceeding as a “foreign main proceeding,”

(ii) recognizing the Foreign Representatives as the “foreign representatives” in respect of the UK

Proceeding, (iii) granting automatic relief pursuant to section 1520 of the Bankruptcy Code, and

(iv) to the extent such relief exceeds the relief available pursuant to section 1520 of the

Bankruptcy Code, granting such relief pursuant to sections 1507 and 1521(a) of the Bankruptcy

Code; and upon the Court’s review of the Verified Petition and all related filings and other

submissions; the Court, after due deliberation, hereby FINDS AND DETERMINES that:



1
 Capitalized terms used by not otherwise defined herein shall have the meanings given to such terms in the Verified
Petition.
Case 19-31537    Doc 12     Filed 12/17/19 Entered 12/17/19 09:53:15             Desc Main
                              Document Page 2 of 4



    (i)      the Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

             1334 and section 1501 of the Bankruptcy Code;

    (ii)     this is a core proceeding pursuant to 28 U.S.C. § 157(b);

    (iii)    venue is proper in this district pursuant to 28 U.S.C. § 1410;

    (iv)     due and proper notice of the Verified Petition has been provided under the

             particular circumstances and no other or further notice need be provided;

    (v)      the Chapter 15 case was properly commenced pursuant to sections 104, 1509,

             and 1515 of the Bankruptcy Code;

    (vi)     the UK Proceeding is a “foreign proceeding” within the meaning of section

             101(23) of the Bankruptcy Code;

    (vii)    the UK Proceeding is pending in the country where the Debtor’s center of main

             interests is located and is therefore a “foreign main proceeding” within the

             meaning of section 1516 of the Bankruptcy Code;

    (viii)   the Foreign Representatives each qualify as a “foreign representatives” within

             the meaning of section 101(24) of the Bankruptcy Code;

    (ix)     the Petition satisfies the requirements of section 1515 of the Bankruptcy Code

             and Bankruptcy Rule 1007(a)(4);

    (x)      the UK Proceeding is entitled to recognition as a foreign main proceeding by

             this Court;

    (xi)     the Foreign Representatives are entitled to all of the relief provided under

             section 1520 and, to the extent necessary, section 1521, without limitation; and

    (xii)    the relief granted herein is necessary and appropriate, in the best interest of the

             public and international comity, consistent with the public policy of the United
  Case 19-31537       Doc 12     Filed 12/17/19 Entered 12/17/19 09:53:15            Desc Main
                                   Document Page 3 of 4



                  States, and warranted pursuant to sections 1507, 1517, 1520, and 1521 of the

                  Bankruptcy Code.

       NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

       1.      The relief requested in the Verified Petition is GRANTED as set forth herein.

       2.      The UK Proceeding is recognized as a foreign main proceeding pursuant to

section 1517(a) and (b)(1) of the Bankruptcy Code.

       3.      Paul William Ellison and Gareth Wyn Roberts are recognized as foreign

representatives within the meaning of section 101(24) of the Bankruptcy Code.

       4.      All relief authorized by 11 U.S.C. § 1520 shall apply throughout the duration of

this proceeding or until otherwise ordered by this Court, including, without limitation, the

automatic stay authorized by 11 U.S.C. § 362.

       5.      The relief granted in the prior paragraph shall specifically include, but not be

limited to, the following provisions:

        i.     No person or entity may (a) commence or continue any legal proceeding
(including, without limitation, any judicial, quasi-judicial, administrative, or regulatory
proceeding or arbitration) or action against the Debtor, its assets located in the United States, or
the proceeds thereof; (b) enforce any judicial, quasi-judicial, administrative or regulatory
judgment, assessment or order or arbitration award against the Debtor; (c) commence or continue
any legal proceeding or action to create, perfect, or enforce any lien, setoff, or other claim
against the Debtor or against any of its assets located in the United States or the proceeds
thereof; and (d) exercise any control over the Debtor’s assets located in the United States except
as authorized by the Debtor in writing.

        ii.    Each of the Foreign Representatives, jointly and severally, is hereby granted the
rights, powers, protections, privileges, and immunities of a trustee in a bankruptcy in the United
States during this Chapter 15 case. No action taken during such period by the Foreign
Representatives, or their agents, representatives, advisors, or counsel, in preparing,
disseminating, applying for, implementing, or otherwise acting in furtherance of or in connection
with the UK Proceeding, this Order, this Chapter 15 case, any adversary proceeding, or any
further proceeding commenced in this Chapter 15 case shall be deemed to constitute a waiver of
the immunity afforded such person under 11 U.S.C. §§ 306 or 1510.
  Case 19-31537       Doc 12     Filed 12/17/19 Entered 12/17/19 09:53:15            Desc Main
                                   Document Page 4 of 4



       6.      Notwithstanding any provision in the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”) to the contrary including, but not limited to Bankruptcy Rules 7062 and

1018, (a) this Order shall be effective immediately and enforceable upon its entry; (b) the

Foreign Representatives are not subject to any stay in the implementation, enforcement, or

realization of the relief granted in this Order; and (c) the Foreign Representatives or the Debtor

are authorized and empowered, and may in their discretion and without further delay, take any

action and perform any act necessary to implement and effectuate the terms of this Order.

       7.      No later than one business day after the entry of this Order, the Foreign

Representatives shall serve, by overnight mail or by hand delivery, a copy of this Order upon the

Bankruptcy Administrator for the Western District of North Carolina, Paul S. Rothstein at 626

N.E. First Street, Gainesville, Florida 32601, and any other party entitled to notice, and such

service shall be good and sufficient service of this Order.

       8.      The Court retains jurisdiction with respect to all matters arising from or related to

the implementation of this Order, as well as any requests for additional relief, any adversary

proceeding brought in and through this Chapter 15 case, and any request by any entity for relief

from the provisions of this Order.

This Order has been signed                                      United States Bankruptcy Court
electronically. The judge’s
signature and court’s seal appear
at the top of the Order.
